PER CURIAM.
The petition is granted. Although we do not issue a writ of prohibition, we are confident respondent will promptly disqualify himself, and the circuit court will assign the case below to another judge.
While we do not think the motion for disqualification was legally sufficient, we fear the respondent stepped over the line in the order of denial by failing to “limit his inquiry to a determination of the sufficiency of the motion to disqualify,” and attempting “to justify denial of the motion for reasons other than ... legal sufficiency.” Fruehe v. Reasbeck, 525 So.2d 471, 472 (Fla. 4th DCA 1988). See also cases cited therein.
GLICKSTEIN, C.J., and GUNTHER, J., concur.
WARNER, J., dissents without opinion.